Title: To James Madison from William Lee, 26 July 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux July 26, 1807.

Peace with Prussia has been promulgated this morning and it appears each Sovereign has taken the road to his Capital.  Jerome Bonaparte is King of Westphalia instead of Saxony as I mentioned in my respects of yesterday and the day before.  It is reported that a part of the French army is to remain on the borders of the Niemen, until some changes are operated in the Cabinet and Government of the Russian monarch who it is said fears a coalition of the nobles of his own Country against him.  The moniteurs accompanying this contain one or two interesting articles.  With great respect I am, Sir Your Obt. St.

Wm. Lee

